By JUDGE T. J. MARKOW
This day came the parties, by counsel, on the defendant’s plea that this action cannot proceed in this court as it was filed in the General District Court, nonsuited ánd filed with an increased ad damnum in this court, memoranda filed, and argument heard.
The CQurt is of the opinion that under Ya. Code Ann. Section 8.01-380, this case is not barred, as it could not be refiled in the General District Court with the ad damnum here, as it exceeds the jurisdiction of that court; furthermore, the court considers the plaintiff's desire to claim damages beyond those within the jurisdiction of the General District Court constitutes good cause for permitting the case to be filed in this court.
It is, therefore, ordered that the plea of the defendant is overruled.